

115 HR 5409 IH: Honest Elections and Campaign, No Gain Act
U.S. House of Representatives
2018-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5409IN THE HOUSE OF REPRESENTATIVESMarch 23, 2018Ms. Castor of Florida introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to require each authorized committee or
			 leadership PAC of a candidate for election for Federal office to disburse
			 all of the funds of the committee or PAC which remain unexpended after the
			 date of the election, and for other purposes.
	
 1.Short titleThis Act may be cited as the Honest Elections and Campaign, No Gain Act. 2.Requiring authorized committees of candidates to disburse funds remaining unexpended after date of election (a)Requiring disbursementTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 303 the following new section:
				
					303A.Disbursement of funds remaining unexpended after date of election
						(a)Requiring disbursement
 (1)In generalEach authorized committee or leadership PAC of a candidate shall, in accordance with subsection (b) and prior to the expiration of the applicable disbursement period, disburse any funds of the committee or PAC which remain unexpended as of the date of the election for the office sought by the candidate.
 (2)Exception for candidates in next electionParagraph (1) does not apply to the committee or PAC of a candidate who, prior to the first day of the applicable disbursement period, provides the appropriate State election official with the information and fees (if any) required under State law for the individual to qualify as a candidate for the next election for the office sought by the candidate or the next election for another Federal office.
 (3)Applicable disbursement periodIn this subsection, the applicable disbursement period is, with respect to a candidate seeking election for an office, the 2-year period which begins on the day after the latest date on which an individual may provide the appropriate State election official with the information and fees (if any) required under State law for the individual to qualify as a candidate for the next election for such office.
							(b)Rules for disbursement of funds
 (1)Payment of obligationsIn carrying out subsection (a), an authorized committee or leadership PAC shall first disburse funds to pay obligations incurred in connection with the operation of the committee.
 (2)Other permitted disbursementsIf, after disbursing all of the funds necessary to pay obligations under paragraph (1), funds of a committee or PAC remain unexpended, the committee or PAC may disburse the funds for any of the following purposes, in such manner and combination as the committee or PAC considers appropriate:
 (A)To return to any person a contribution the person made to the committee or PAC. (B)To make a contribution to an organization described in section 170(c) of the Internal Revenue Code of 1986.
 (C)To make a transfer without limitation to a national, State, or local committee of a political party.
								(c)Restrictions on disbursement to relatives
 (1)RestrictionIn disbursing funds pursuant to the requirements of this section, an authorized committee or leadership PAC may not disburse funds to a relative of the candidate unless the funds are disbursed to pay an obligation of the committee as described in paragraph (1) of subsection (b) which is reported by the committee or PAC as a disbursement under section 304(b)(5) or which would be so reported if the amount of the disbursement were in excess of $200.
 (2)Relative definedIn this subsection, the term relative means, with respect to a candidate, an individual who is related to the candidate as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister.
 (d)DefinitionIn this section, the term leadership PAC has the meaning given such term in section 304(i)(8)(B).. (b)Conforming amendment relating to permitted uses of contributionsSection 313(a) of such Act (52 U.S.C. 30114(a)) is amended by striking A contribution and inserting Subject to section 303A, a contribution.
 (c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2018 and each succeeding election for Federal office.
			3.Requiring former candidates serving as registered lobbyists to certify compliance with disbursement
			 requirements
 (a)Certification of complianceSection 4(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)) is amended— (1)by striking and at the end of paragraph (5);
 (2)by striking the period at the end of paragraph (6) and inserting ; and; and (3)by inserting after paragraph (6) the following new paragraph:
					
 (7)in the case of an individual who was a candidate for election for Federal office, a certification (under penalty of perjury) that each authorized committee and leadership PAC (as defined in section 304(i)(8)(B) of the Federal Election Campaign Act of 1971) of the individual is in compliance with section 303A of the Federal Election Campaign Act of 1971 (relating to the disbursement of funds of the committee or leadership PAC which remain unexpended after the date of the election)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to registration statements filed under section 4(a) of the Lobbying Disclosure Act on or after the date of the regularly scheduled general election for Federal office held in November 2018.
			